Citation Nr: 9933696	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  93-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
disease resulting from high fever and reaction to Penicillin.

2.  Entitlement to service connection for rheumatic fever / 
scarlet fever to include a heart disorder, pneumonia and 
sinusitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
June 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1990 and a December 1991 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter in August 1995 for further 
development.  The RO was to request additional service 
records including both medical and personnel records, from 
the National Personnel Records Center.  The RO was to request 
releases from the appellant providing the name and address of 
all medical care providers who treated him before and after 
service.  Following the above, the appellant was to be 
examined by an appropriate specialist in rheumatic fever and 
joint disorders, an allergy specialist, a respiratory 
diseases specialist, and a specialist in sinusitis.  The 
requested development has been accomplished and the claim is 
now before the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of a nexus between multiple joint 
disease resulting from a high fever and reaction to 
Penicillin and service is not of record.  

2.  Competent evidence of a nexus between rheumatic fever / 
scarlet fever, to include a heart disorder, pneumonia and 
sinusitis and service is not of record.

3.  Service connection for a bilateral knee disorder was 
denied by the RO in an August 1986 rating decision.  The 
veteran did not appeal the decision and it became final.  

4.  The evidence submitted since the 1986 rating decision is 
cumulative or not material.


CONCLUSIONS OF LAW

1.  The claim for service connection for multiple joint 
disease resulting from a high fever and reaction to 
Penicillin is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for rheumatic fever / 
scarlet fever, to include a heart disorder, pneumonia and 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The August 1986 rating decision denying service 
connection for a bilateral knee disorder is final.  New and 
material evidence sufficient to reopen the claim has not been 
presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims his multiple joint disease; rheumatic 
fever / scarlet fever to include a heart disorder, pneumonia 
and sinusitis and a bilateral knee disorder are directly due 
to service.  He contends that a high fever in boot camp led 
to bilateral knee problems.  The appellant alleges that his 
multiple joint disease and bilateral knee disorder are 
residuals of rheumatic / scarlet fever suffered in service.  

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 C.F.R. 
§ 3.307(a)(3) (1999); 38 C.F.R. § 3.309(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease" service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that multiple joint disease; a 
bilateral knee disorder; rheumatic fever or scarlet fever 
arose under a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.  

II.  Multiple Joint Disease

On the June 1972 report of medical history, at entrance, the 
appellant reported a history of swollen or painful joints.  
The only defected noted on the June 1972 enlistment 
examination report was defective distant vision.  

The appellant complained of right shoulder, knee and ankle 
pain in May 1975.  A diagnosis was not given.  

On the January 1976 separation examination report it was 
noted that the upper extremities, lower extremities, feet, 
spine and musculoskeletal system were normal.  

In March 1976 the appellant complained of swollen painful 
right knee.  There was no trauma.  He reported having had 
this many times.  Upon examination no obvious swelling and no 
heat were noted.  The diagnosis was costo-chonditis.  

Treatment records from a private physician, dated March 1981 
to March 1986, indicated that the appellant was seen for a 
left knee problem.  In March 1981 a six-month history of knee 
pain was noted.  The impression was internal derangement of 
the left knee and synovitis of the left knee.  

X-rays of the right shoulder were obtained and were within 
normal limits.  A diagnosis of tendinitis in the right arm 
and also in the rotator cuff complex of the right shoulder 
was made.  

In April 1986 the appellant reported a long history of 
multiple episodes of intermittent popping and instability of 
the knee with associated intermittent effusion.  A left knee 
arthroscopy was performed.  The appellant was found to have 
grade II chondromalacia of his patellofemoral joint along 
with 3 loose bodies, which appeared cartilaginous in nature.  

At the August 1986 VA examination the appellant complained of 
knee problems, which started in service.  The diagnosis for 
the left knee was postoperative status 5 1/2 years from left 
patellar shaving and retinactur release for chondromalacia of 
the patella secondary to extensor malalignment.  The examiner 
also diagnosed 4 months post arthroscopy on the left knee for 
removal of loose body.  There was good range of motion and 
ligament stability in the knee but moderately severe clinical 
evidence of chondromalacia was still present with pain.  The 
diagnosis for the right knee was clinical evidence of 
chondromalacia of the patella of the right knee, not verified 
at the time by arthroscopy.  The appellant's range of motion 
was not limited.  However, there was moderately severe 
crepitus and pain complaint that was also symptomatic with 
flexion activities.  

The August 1986 VA radiographic report of the right knee 
showed very slight sclerosis about the articulating surface 
of the tibial plateau medially.  There were no radiopaque 
joint bodies noted.  The patellofemoral compartment was 
normal.  The radiographic report of the left knee showed 
minimal early hypertrophic degenerative change with some 
sclerosis about the articulating surface of the tibia in the 
medical joint compartment.  There was very early marginal 
osteophyte formation and some very early degenerative change 
about the patellofemoral compartment laterally.  

VAMC records, dated December 1989 to July 1990 show that the 
appellant was seen for left shoulder arthritis, bilateral 
knee pain and swelling.  The appellant complained of 
persistent knee and elbow pain at the December 1990 VA 
examination.  He reported that his right shoulder and left 
shoulder still bothered him but the surgery helped some.  He 
was unable to use crutches or a cane because of his shoulders 
wrists and elbows.  

An undated VA examination report was limited to the heart, 
the respiratory system and the joints.  The diagnosis was 
degenerative joint disease, status post operative, both 
shoulders, both knees with posttraumatic arthritis, chronic 
lumbosacral strain and a history of scarlet fever and 
possible rheumatic fever.  

At the October 1992 RO hearing the appellant testified that 
he was given Penicillin in January 1974.  He stated that 
after receiving Penicillin, he had swelling over of the 
joints, which decreased over a period of two to three days.  
The appellant attested that he had no Penicillin since that 
time.  

In a letter dated October 1992 the appellant's mother 
indicated the appellant's post service treatment, including 
surgery.  

A statement form a private physician, dated October 1992, 
noted that the appellant was followed for diagnosis of left 
knee history of chondromalacia of the patellofemoral 
articulation, chondromalacia of the patella, right knee and 
right elbow pain, possible subluxation of the ulnar nerve.  

Pursuant to the Board's August 1995 remand a VA examination 
was conducted in September 1996.  

Radiology report of the shoulders showed no evidence of acute 
fracture or dislocation.  The humeral head was located 
appropriately within the glenoid bilaterally.  
Acromioclavicular joint widening was presented bilaterally 
(greater on the left).  The significance of this was 
uncertain and was unchanged from films dated April 1995.  
(Had the appellant had trauma to this area?).  There was no 
evidence of degenerative disease in either shoulder.  

Radiology report of the knees showed moderate degenerative 
joint disease.  Medial and patellofemoral joint space 
narrowing was present bilaterally, with tibial plateau and 
posterior patellar osteophyte formation most marked on the 
left.  There was no evidence of acute fracture or 
dislocation.  

In March 1998 the examiner made an addendum to the September 
1996 VA joints examination.  The correct diagnosis for the 
appellant's joint disorders was degenerative joint disease, 
both knees and both shoulders.  No pathology related to an 
incident in service was recorded.  The examiner opined that 
the probability that the current joint disorders had their 
onset during service or that they represent an aggravation of 
a disability, which existed before service was remote.  It 
was not likely that the current joint disorder was caused by 
high fevers related to pneumonia during service.  

However, it was possible that the current joint disorders 
were due to an increase in severity during service of the 
pre-existing rheumatic fever, scarlet fever, or Penicillin 
allergy.  There was very little, if any, evidence that any 
pre-service rheumatic fever, scarlet fever, residuals, or 
Penicillin allergy increased in severity during service.  In 
response to the question "If there was an increase in 
severity, did it exceed the expected course if pre-service 
disability?" the answer was "No".  The examiner commented 
that it should be noted that this was 20 years of wear and 
tear on his joints since the appellant was discharged from 
service and with a weight of 233 pounds there would be a lot 
of attrition on these joints.  

The claim for service connection for multiple joint disease 
resulting from high fever and reaction to Penicillin is not 
well grounded.  See Caluza, supra.  The appellant has not 
brought forth any competent medical evidence of a nexus 
between the diagnosis of multiple joint disease resulting 
from high fever and reaction to Penicillin and service.  

It must be noted that the appellant has stated that he had 
rheumatic or scarlet fever in service and that he currently 
has multiple joint disease as a result of Penicillin 
treatment for rheumatic or scarlet fever.  A diagnosis of 
rheumatic or scarlet fever has not been shown in the service 
medical records.  Service medical records are negative for 
Penicillin treatment in service.  In fact, the appellant' 
service medical records showed that he was allergic to 
Penicillin and that Erythromycin was prescribed.  His own 
assertions that he had rheumatic or scarlet fever and was 
treated with Penicillin in service are not competent and do 
not serve to well ground the claim.  The appellant is a 
layman and his opinion is not competent.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The appellant's own unsupported 
opinion does not give rise to a well-grounded claim.  

The evidence does establish that in March 1976 a culture was 
positive for B strep, consistent with pharyngitis.  However 
there was no competent evidence that the strep resulted in 
chronic disability.  

The evidence does not show that the appellant had other fever 
inservice, which resulted in chronic pathology of the joints.  
The evidence of record does not present findings, which would 
show that there was a chronic condition of the joints with 
pain and swelling, resulting from penicillin allergy in 
service.  

The private physician has not linked the appellant's current 
diagnosis to a disease or injury in service.  The private 
physician's statement did not provide evidence to show that 
the appellant's multiple joint disease was related to a high 
fever in service or Penicillin allergy.  

A VA examiner, in March 1998, opined that probability that 
the current joint disorders had their onset during service or 
that they represent an aggravation of a disability, which 
existed before service was remote.  It was not likely that 
the current joint disorder was cause by high fevers related 
to pneumonia during service.  It was noted that this was 20 
years of wear and tear on these joints since the appellant 
was discharged from service and with a weight of 233 pounds 
there would be a lot of attrition on these joints.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in February 1991, and supplemental 
statements of the case in January 1993, May 1996 and April 
1999, which addressed claim for service connection.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.)  

III.  Rheumatic Fever / Scarlet Fever

On the June 1972 report of medical history, at entrance, the 
appellant reported a history of scarlet fever, rheumatic 
fever and adverse reaction to serum, drug or medicine.  He 
wrote that he was allergic to penicillin and that he had 
scarlet fever and rheumatic fever at the age of 16.  Ears 
Nose and Throat consultation reports were normal.  

Service records showed hospitalization in December 1972 for 
pneumonitis of the right upper lobe, probably viral.  The 
report noted the appellant's history of rheumatic fever at 
the age of 16 and he was shown to be allergic to Penicillin, 
which caused angioedema.  Examination noted breath sounds 
decreased in the right base with rales.  The heart was not 
enlarged and rhythm was regular.  There was a Grade 2-6 
systolic murmur and his temperature was 101.2.  His head, 
eyes, ears, nose, mouth and throat were essentially 
unremarkable except for some mild coryza.  His chest showed 
no dullness.  The remainder of the lung fields appeared 
clear.  The remainder of the physical examination was 
essentially unremarkable.  Transtracheal aspiration was 
performed.  

X-rays confirmed infiltrate in the right upper lobe area.  
The appellant improved with hospitalization.  Repeat X-rays 
showed clearing of the right upper lobe pneumonia, and the 
appellant was sent on convalescent leave.  

The appellant returned to the hospital, in January 1973, from 
an uneventful convalescent leave.  He had had no cough, 
shortness of breath, fever, rash or chest pain.  On physical 
examination he was afebrile and the lungs were clear to 
auscultation and percussion.  Observation overnight showed no 
temperature elevation.  Chest X-ray showed clearing of the 
previously noted infiltrate.  The appellant was discharged to 
return to training.  

In January 1974 the appellant reported a history of acute 
rheumatic fever.  The physician indicated that it did not 
sound as if he had it at that time.  The appellant had been 
sick for two weeks with severe developed swelling of joints 
after penicillin.  Erythromycin was prescribed.  

On the January 1976 separation examination residuals of 
rheumatic fever or scarlet fever were not identified.  There 
was a functional murmur.  

At the December 1990 VA examination the appellant's heart did 
not appear to be enlarged.  His rhythm was regular and sounds 
were of good volume.  All peripheral vessels appeared to be 
intact and patent.  There was no cough or expectoration.  
Chest wall was normally mobile.  There was no pathology to 
palpitation, percussion and auscultation.  

An undated VA examination report was limited to the heart, 
the respiratory system and the joints.  The diagnoses were 
chronic sinusitis and a history of an allergy to Penicillin.  

At the October 1992 RO hearing the appellant testified that 
he had no problems with residuals of rheumatic fever prior to 
entering onto active duty.  He stated that he had an allergy 
to Penicillin.  The appellant reported that he was admitted 
to Wilford Hall Medical Center with a high fever and that he 
was too sick to recall exactly what was wrong.  He indicated 
that he was fine between the time of discharge from the 
hospital until he was given Penicillin in January 1974.  

The appellant's mother wrote, in October 1992, that he told 
her that he had pneumonia type symptoms with a high fever and 
dehydration.  She indicated the appellant's post service 
treatment.  

Pursuant to the Board's August 1995 remand a VA examination 
was conducted in September 1996.  The appellant's chest was 
clear to percussion and auscultation.  His heart was not 
enlarged and the rhythm was regular without murmurs.  The 
appellant had a negative electrocardiogram.  The diagnosis 
was history of rheumatic fever with no apparent residual 
effects.  

External nose, nasal vestibules were normal.  The appellant's 
turbinates and septum were both erythematous and red.  There 
were some clear mucoid effusions in the middle meatus.  The 
paranasal sinuses were not visible on the examination.  The 
rest of the examination appeared normal.  The impression was 
vasomotor rhinitis secondary to irritants, primarily tobacco 
smoke and environmental irritants.  The chest X-ray showed no 
significant abnormalities.  

A VA heart and hypertension examination was conducted April 
1998.  The examiner reviewed the September 1996 findings and 
determined that there were no findings to support a diagnosis 
of rheumatic heart disease or other cardiac pathology.  

With regard to the nose, sinuses, larynx and pharynx the 
examiner indicated that he did not see any residuals from the 
appellant's inservice sinusitis.  He opined that it was 
highly unlikely that the appellant's chronic sinusitis could 
be attributed to his inservice pneumonia.  The appellant was 
given a diagnosis of vasomotor rhinitis secondary to 
irritants, primarily tobacco and environmental irritants.  
There was no way to know the exact etiology of this ambition.  
The appellant was a smoker and this was a known irritant.  

The claim for service connection for rheumatic fever / 
scarlet fever to include a heart disorder, pneumonia and 
sinusitis is not well grounded.  See Caluza, supra.  The 
appellant has not brought forth any competent medical 
evidence of a nexus between the diagnosis of rheumatic fever 
/ scarlet fever to include a heart disorder, pneumonia and 
sinusitis and service.  

It must be noted that the appellant has stated that he had 
rheumatic or scarlet fever in service and that he currently 
has pneumonia, sinusitis and a heart disorder as residuals.  
A diagnosis of rheumatic or scarlet fever has not been shown 
in the service medical records.  His own assertions that he 
had rheumatic or scarlet fever in service are not competent 
and do not serve to well ground the claim.  The appellant is 
a layman and his opinion is not competent.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The appellant's own 
unsupported opinion does not give rise to a well-grounded 
claim.  

Service medical records were silent for any diagnosis, 
complaint or treatment for acute rheumatic fever or scarlet 
fever.  Notations were made of a history of rheumatic fever 
but no factual or clinical findings were given.  From a 
review of the service medical records it can be seen that 
penicillin was not administered to the appellant.  Rather, a 
history was taken of his earlier reaction to Penicillin prior 
to service.  Erythromycin was prescribed as an alternative 
measure.  Although a murmur was identified in January 1996 it 
was determined to be functional rather than due to rheumatic 
fever or scarlet fever.  

In September 1996 the diagnosis was history of rheumatic 
fever with no apparent residual effects.  A VA examiner 
opined that it was highly unlikely that the appellant's 
chronic sinusitis could be attributed to his inservice 
pneumonia.  There was very little, if any, evidence that any 
pre-service rheumatic fever, scarlet fever, residuals, or 
Penicillin allergy increased in severity during service.  
Stated differently, the claims for service connection for 
residuals of rheumatic fever or scarlet fever are not well 
grounded because no chronic manifestations are currently 
identified.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in and supplemental statements of the 
case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim.)  

IV.  New and Material 

The appellant claims that his bilateral knee disorder was 
incurred in service.  

In an August 1986 rating decision, the RO denied service 
connection for a bilateral knee disorder.  At the time of the 
decision, the record included the appellant's service medical 
records, the claim application, a VA examination report, and 
VA medical records.  

The appellant complained of right shoulder, knee and ankle 
pain, in May 1975.  A diagnosis was not given.  On the 
January 1976 separation examination report the lower 
extremities were normal.  

In March 1976, the appellant complained of swollen painful 
right knee.  There was no trauma.  He reported having had 
this many times.  Upon examination no obvious swelling and no 
heat were noted.  The diagnosis was costo-chonditis.  

Treatment records from a private physician, dated March 1981 
to March 1986, indicated that the appellant was seen for a 
left knee problem.  In March 1981 a six-month history of knee 
pain was noted.  

In April 1986 the appellant reported multiple episodes of 
intermittent popping and instability of the knee with 
associated intermittent effusion.  A left knee arthroscopy 
was performed.  The appellant was found to have grade II 
chondromalacia of his patellofemoral joint along with 3 loose 
bodies, which appeared cartilaginous in nature.  

At the August 1986 VA examination the appellant complained of 
knee problems.  The diagnosis for the left knee was 
postoperative status 5 1/2 years from left patellar shaving and 
retinactur release for chondromalacia of the patella 
secondary to extensor malalignment; and 4 months post 
arthroscopy on the left knee for removal of loose body; good 
range of motion and ligament stability in the knee but 
moderately severe clinical evidence of chondromalacia was 
still present with pain.  The diagnosis for the right knee 
was clinical evidence of chondromalacia of the patella of the 
right knee, not verified at the time by arthroscopy, 
nonlimiting to motion ranges, but with moderately severe 
crepitus and pain complaint, also symptomatic with flexion 
activities.  

The August 1986 VA radiographic report of the right knee 
showed very slight sclerosis about the articulating surface 
of the tibial plateau medially.  No radiopaque joint bodies 
were noted and the patellofemoral compartment was normal.  
The radiographic report of the left knee showed minimal early 
hypertrophic degenerative change with some sclerosis about 
the articulating surface of the tibia in the medical joint 
compartment.  Also very early marginal osteophyte formation.  
There was some very early degenerative change about the 
patellofemoral compartment laterally.  

Following the August 1986 decision, the appellant did not 
file a notice of disagreement.  Thus, the August 1986 rating 
decision became final.  A final claim may be reopened if new 
and material evidence is received.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the March 1996 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the August 1986 rating decision follow.

VAMC records, dated December 1989 to July 1990 show that the 
appellant was seen for bilateral knee pain and swelling.  

In a written statement, dated May 1990, the appellant wrote 
that he sustained an injury to his knee after active duty, in 
1981.  

VAMC outpatient treatment records dated October 1990 to 
October 1995 show that the appellant was seen for mild 
degenerative joint disease.  

The appellant complained of persistent knee and elbow pain at 
the December 1990 VA examination.  He was unable to use 
crutches or a cane because of his shoulders wrists and 
elbows.  

The appellant had a lateral scar on the left knee from open 
surgery and multiple small scars from arthroscopic surgery.  
He had arthroscopic surgical scars on the right knee.  He had 
trouble flexing the knee anything more than about 15 degrees; 
he reported severe pain.  There was no swelling at the time 
of the examination.  

The diagnoses were status post, bilateral knee and with 
posttraumatic arthritis and a history of scarlet fever and 
possibly rheumatic fever.  

At the October 1992 RO hearing the appellant testified that 
he had knee surgery in 1986, in 1987 and in 1990.  

The appellant's mother wrote, in October 1992, regarding the 
appellant's post service treatment, including surgery.  

A statement form a private physician, dated October 1992, 
noted that the appellant was followed for diagnosis of left 
knee history of chondromalacia of the patellofemoral 
articulation, chondromalacia of the patella and right knee 
pain.  

Pursuant to the Board's August 1995 remand a VA examination 
was conducted in September 1996.  He walked without a cane.  
In addition to the braces he wore long support hose on both 
legs.  There was slight swelling of both knees, more on the 
right.  A 10-centimeter linear scar was noted on the outer 
margin of the left patella with several arthroscopic scars on 
both knees.  There were no deformities.  Subluxation, lateral 
instability, non-union, loose motion, malunion, or atrophy 
were not noted.  

Right knee flexion was 90 degrees and extension was 180 
degrees.  Left knee flexion was 111 degrees and extension was 
180 degrees.  The diagnosis was degenerative disease of both 
knees.  

Radiology report of the knees showed moderate degenerative 
joint disease.  Medial and patellofemoral joint space 
narrowing was present bilaterally, with tibial plateau and 
posterior patellar osteophyte formation most marked on the 
left.  There was no evidence of acute fracture or 
dislocation.  

In March 1998 the examiner made an addendum to the September 
1996 VA joints examination.  The correct diagnosis for the 
appellant's joint disorders was degenerative joint disease, 
both knees.  No pathology related to an incident in service 
was recorded.  The examiner opined that the probability that 
the current joint disorders had their onset during service or 
that they represent an aggravation of a disability, which 
existed before service was remote.  

In response to the question "If there was an increase in 
severity, did it exceed the expected course if pre-service 
disability?" the answer was "No".  The examiner commented 
that it should be noted that this was 20 years of wear and 
tear on these joints since the appellant was discharged from 
service and with a weight of 233 pounds there would be a lot 
of attrition on these joints.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

At the time of the prior denial the record included the 
veteran's allegations that the post service diagnosis was due 
to service.  However, there was no competent evidence of 
disease of or injury to the appellant's knees inservice and 
no competent evidence establishing a nexus between the post 
service diagnosis and service.  Since that determination, the 
appellant has presented additional evidence.  However, the 
additional evidence relates to a post service knee injury and 
to remote post service treatment.  At the time of the prior 
denial there was evidence of a post service diagnosis.  
Additional evidence confirming a previously established fact 
is cumulative and not material.  Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991); Henderson v. Brown, 6 Vet. App. 
45, 48. (1993).  

Although the appellant has contended that his bilateral knee 
disorder was due to service, he is not competent to make such 
an allegation.  Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements cannot serve as a basis to reopen his 
claim for service connection for a bilateral knee disorder.  

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for a 
bilateral knee disorder or whether VA has fulfilled its duty 
to assist.  See Winters, 12 Vet. App. at 206.  Similarly, the 
doctrine of doubt is not for application.  The issue of 
whether there is new and material evidence is a preliminary 
step that would merely establish jurisdiction of the Board to 
consider the underlying issue.  See Barnett v. Brown, 83 F. 
3rd 1380 (Fed. Cir. 1996).  


ORDER

Service connection for multiple joint disease resulting from 
a high fever and reaction to Penicillin, is denied.  The 
petition to reopen a claim for service connection for a 
bilateral knee disorder is denied.  Service connection for 
rheumatic fever / scarlet fever to include a heart disorder, 
pneumonia and sinusitis is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

